WILLIAM THOMAS LANGLEY V. STATE 






NO. 07-
00-0071-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO 



PANEL 
D



MAY 16, 2000

___________________________________



WILLIAM THOMAS LANGLEY
, 



Appellant



v.



THE STATE OF TEXAS
, 



Appellee

___________________________________



FROM THE 
195TH
 DISTRICT COURT OF 
DALLAS
 COUNTY; 



NO. 
F-99-36707-RN
; HON. 
JOHN NELMS
, PRESIDING

___________________________________



BEFORE BOYD, C.J, and QUINN and REAVIS, JJ.

 

Appellant, William Thomas Langley, plead guilty to the offense of aggravated assault and entered into a Plea Agreement wherein he was sentenced to 2 years confinement in the penitentiary and a fine of $300.  Appellant timely appealed from the judgment entered by the court.

Thereafter, appellant’s court appointed counsel filed an appellant’s brief, pursuant to a 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), concluding that the record reflects no reversible error, that there are no arguable points of law, and that the appeal is frivolous and without merit.  
Thus, he asked permission to withdraw, after serving appellant with a copy of the brief and informing him of his right to file a 
pro se
 response and to review the record.  After we granted counsel’s motion to withdraw, we directed appellant, via a letter dated April 10, 2000, to file a 
pro se
 brief no later than May 10, 2000.  To date, appellant has not filed a brief.

We have conducted our own independent review of the record pursuant to 
Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App. 1991) (requiring same).  Upon doing so, we too are unable to find any arguable or reversible error.  Accordingly, the judgment of the trial court is affirmed.



Brian Quinn

    Justice





Do not publish.